DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/20/2018, 06/07/2019, 06/07/2019, and 12/28/2020 have been considered by the examiner.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (J Fu, X Wang, J Li, Y Ding, L Chen, Synthesis of multi-ion imprinted polymers based on dithizone chelation for simultaneous removal of Hg2+, Cd2+, Ni2+ and Cu2+ from aqueous solutions, RSC Adv. 6 (2016) 44087-44095) in view of Chen et al. (US 2017/0089861 A1). Evidentiary support provided for claim 4 by McCleskey et al. (RB McCleskey, DK Nordstrom, JN Ryan, Electrical conductivity method for natural waters, Applied Geochemistry 26 (2011) S227-S229).
Regarding claim 1, Fu discloses a detection method for heavy metal ions (analysis and removal of heavy metal ions [abstract]), comprising:
flowing a waste water through an ion-imprinted polymer tube for adsorbing at least two kinds of target heavy metal ions (the prepared multi-ion imprinted 2+, Cd2+, Ni2+, and Cu2+ [Pg. 44089, 2.4. Adsorption experiments and 2.5. MIIPs-SPE procedure]);
rinsing the ion-imprinted polymer tube to remove a nan-target object from the ion-imprinted polymer tube (after flowing the sample solution through the column, the column was washed with DDI water, which would inherently wash away any non-target objects [Pg. 44089, 2.5. MIIPs-SPE procedure]);
desorbing the target heavy metal ions in the ion-imprinted polymer tube by using an acid liquid (the adsorbate was eluted with 0.5 mol L-1 HCl (2.5mL);
performing an 
Fu discloses wherein the extractants are analyzed by ICP-MS and AFS and is silent on other methods of detection and therefore fails to expressly teach wherein the extractants were analyzed using an “electrochemical” method. 
Chen discloses a rapid detection method for measuring heavy metal ions [abstract]. Chen teaches that “traditional element test methods include atomic absorption spectrometry and inductively coupled plasma atomic emission spectrometry, while detection instruments of these methods need larger operating space and fit operating environments, have high requirements on power supplies and require matching devices such as ventilating systems and gas cylinders, some instruments further demand circulatory cooling water systems, and in total, the cost is high, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of heavy metal analysis disclosed by Fu to instead use the device of Chen that includes a card electrode and thin-layer flow cell wherein the heavy metal ion concentration is measured suing ASV because Chen teaches that such technology allows for a detection limit in the ppb-ppt range, can be applicable to the analysis and detection of over 30 elements, and is a portable rapid detection device that can conveniently and effectively achieve high-sensitivity field detection for the heavy metal ions [Paras. 0009, 0080, 0084-0085]. Furthermore, the simple substitution of one known element for another (i.e., one detection device/method for another detection device/method) is likely to be obvious when predictable results are achieved (i.e., analysis of heavy metal ions) [MPEP § 2143(B)]. 
Regarding claim 2, Fu further discloses wherein the at least two kinds of target heavy metal ions in the waste water are simultaneously adsorbed by the ion-imprinted polymer tube (the sample solution included Hg2+, Cd2+, Ni2+, and Cu2+ ions and were simultaneously adsorbed by the MIIPs in the PTFE column [Pg. 44089, 2.4. Adsorption experiments and 2.5. MIIPs-SPE procedure]).
Regarding claim 3, Fu further discloses wherein the ion-imprinted polymer tube as at least two kinds of ion-imprinted polymers (each of the four distinct ions were used as template ions that were chelated by dithizone and then the functional monomer APTES was added. Each of the four template ions will create a distinct ion-imprinted polymer that is adapted to accept the associated ion used for the template and thus Fu teaches wherein there are four “kinds of ion-imprinted polymers” [Pg. 44088-44089, 2.3. Preparation of MIIPS]). 
Regarding claim 4, Fu further discloses wherein the conductivity of the waste water is greater than or equal to 2,000 μS/cm (Fu teaches wherein the waste water is seawater or seawater that has been further spiked with the target ions [abstract]. The Office holds the position that seawater inherently has a conductivity that is greater than 2,000 μS/cm as evidenced by McCleskey, which teaches a seawater conductivity of 51,500 μS/cm in Table 1). 
Regarding claim 5
Regarding claim 6, Fu further discloses wherein the target heavy metal ions comprise at least two kinds of lead ions, copper ions, chromium ions, nickel ions, zinc ions, and cadmium ions (the metal ions include copper ions (Cu), nickel ions (Ni), and cadmium ions (Cd) [abstract; Pg. 44089, 2.4. Adsorption experiments]).
Regarding claim 7, Fu further discloses wherein the acid liquid comprises a sulfuric acid, a hydrochloric acid, a nitric acid, or a combination thereof (the adsorbate was eluted with 0.5 mol L-1 HCl [Pg. 44089, 2.5. MIIPs-SPE procedure]).
Regarding claim 8, Fu further discloses wherein the acid liquid has a pH between 0 and 5 (0.5 mol L-1 HCl has a pH of 0.3 as calculated using the strong acid pH equation pH = -log(H+), wherein -log(0.5 mol/L HCl) = 0.3 pH).
Regarding claim 9, Fu as modified by Chen further discloses wherein the electrochemical method comprises detecting the concentrations of the target heavy metal ions using a rod-shaped tri-electrode system or a screen-printed tri-electrode plate (the card electrode is a tri-electrode system comprising a working electrode 121, counter electrode 122, and reference electrode 123 wherein the card is formed by screen printing technology [Chen, Paras. 0084 and 0093; Figs. 3-5]).
Regarding claim 10, Fu as modified by Chen further discloses wherein after the acid liquid desorbs the target heavy metal ions in the ion-imprinted polymer tube, the concentrations of the target heavy metal ions are directly detected by the electrochemical method (Fu teaches wherein the obtained extractants were directly measured after elution from the MIIPs-SPE column [Pg. 44089 2.5. MIIPs-SPE procedure] and Chen teaches measuring the heavy metal ion concentration in the thin-layer flow cell as outlined in the rejection of claim 1 above and thus the combination of 
Regarding claim 11, Fu as modified by Chen further discloses wherein the electrochemical method comprises anodic stripping voltammetry or cyclic voltammetry (Chen teaches the use of anodic stripping voltammetry in the card electrode [Chen, abstract, Para. 0080]).
Regarding claim 12, Fu as modified by Chen further discloses wherein the concentrations of the target heavy metal ions are equal to or less than 15 ppm (Fu discloses heavy metal ion concentrations ranging from 0.19-0.32 μg/L, which is equal to 0.00019-0.00032 ppm. Fu further teaches spiking the sample solution with 5-15 μg/L of metal ions, which is equal to 0.005-0.015 ppm [Pgs. 44093-00494 3.6. Analytical performance and applications of the MIIPs-SPE to water samples]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stevens et al. (MGF Stevens, BS Batlokwa, Multi-templated PB-Zn-Hg ion imprinted polymer for the selective and simultaneous removal of toxic metallic ions from wastewater, International Journal of Chemistry 9(2) (2017) 10-22) disclose a multi-ion templated imprinted polymer for heavy metal removal and analysis. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795